[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The defendant having failed to appear for trial on December 20, 1990, a default is entered against him.
Judgment may enter in accordance with the affidavit of debt, in the amount of $5,116.47. The plaintiff is awarded said sum plus costs in the amount of $163.80. A weekly order of payment is granted in the amount of $10.00 per week commencing on January 12, 1991.
ANTHONY E. GRILLO STATE TRIAL REFEREE